Case 1:03-cr-20774-FAM Document 312 Entered on FLSD Docket 12/05/2019 Page 1 of 1



                                            UNITED STATES DISTRICT COURT
                                            SOU TH ERN D ISTR ICT O F FLOR ID A

                                            CASE NO .03-20774-CR-M OREN O

  UN ITED STA TES O F A M ERICA ,

                Plaintiff,
  V S.

  G ILBER TO R O D R IG U EZ-O R EJU ELA ,
  R eg.#14023-059

                D efendant.



                              ORDER REOUIRING RESPO NSE
         THIS CAUSE cam ebeforethe Courtupon defendant'sm otion forcompassionate release

  ID.E.#3101andtheCourtbeingfullyadvisedinthepremises,itis
         ORDERED and ADJUDGED thatthe Govem mentand the W arden ofFCIButner,North

  Carolinarespond to defendant'sm otion no laterthan January 22,2020.

         D O NE and O RD ERED in M iam i-Dade Cotm ty Florida,this      day ofD ecem ber,2019.




                                            F ERIC O A .M OR EN O
                                            UN ITED STA TES D ISTR ICT JU DG E



  Copiesfurnished to:

  Allcounselofrecord

  W arden,FC1ButnerM edium 11
  FederalCorrectionallnstitution
  P.O .Box 1500
  Butner,N C 27509
